 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of August 3, 2010 (the “Effective Date”), by and between LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation (the "Company"), THOMAS STEIPP, an
individual residing in the State of California (the "Employee").
 
RECITALS
 
 
WHEREAS, the Employee desires to be employed by the Company upon the terms and
conditions set forth in this Agreement; and
 
WHEREAS, the Company desires to assure itself of the Employee's continued
employment in the capacities set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the parties hereto covenant and agree as follows:
 
1.           Employment.  The Company hereby employs Employee, and the Employee
hereby accepts such employment, upon the terms and conditions set forth in this
Agreement.
 
2.           Term. Subject to the terms and conditions of this Agreement,
including, but not limited to, the provisions for termination set forth in
Section 5 hereof, the employment of the Employee under this Agreement shall
commence on the Effective Date and shall continue through the close of business
on August 3, 2015 (the "Initial Term").  Upon the expiration of the Initial
Term, the Employee’s employment with the Company will continue on an “at-will”
basis and may be terminated by Employee or the Company for any reason and at any
time, provided that the terminating party shall provide at least ninety (90)
days prior written notice of the termination to the other party (unless the
termination is With Cause as defined in this Agreement, in which case the
Employee’s employment may be terminated immediately).
 
3.           Duties.  Employee will serve as PRESIDENT and CHIEF EXECUTIVE
OFFICER of the Company. The Employee will devote his full business time,
attention, skill, and energy to the business of the Company and will be a
full-time employee  of the Company.  Employee will use the Employee’s best
efforts to promote the success of the Company's business and will cooperate
fully with the Board of Directors in the advancement of the best interests of
the Company.  Furthermore, the Employee shall assume and competently perform
such reasonable responsibilities and duties as may be assigned to the Employee
from time to time by the Board of Directors and Chairman of the Board of the
Company or their designee.  To the extent that the Company shall have any parent
company, subsidiaries, affiliated corporations, partnerships, or joint ventures
(collectively "Related Entities"), the Employee shall perform such duties to
promote these entities and to promote and protect their respective interests to
the same extent as the interests of the Company without additional compensation.
At all times, the Employee agrees that the Employee has read and will abide by,
and prospectively will read and abide by, any employee handbook, policy, or
practice that the Company or Related Entities has or hereafter adopts with
respect to its employees generally..
 

--------------------------------------------------------------------------------


4.           Compensation.
 
(a)           Annual Base Salary.  As compensation for Employee’s services and
in consideration for the Employee's covenants contained in this Agreement, the
Company shall pay the Employee an annual base salary of $300,000.00, which
salary shall be paid in accordance with the Company’s regular payroll schedule
and will be subject to applicable tax and other legally required
withholdings.  The annual compensation may be adjusted upward (but not downward)
in the sole discretion of the Board of Directors.  For purposes of this
Agreement, the term “Salary Year” means the one year, 365-day period (or 366 day
period for a leap year) that begins on the Effective Date and each successive
one year period thereafter.  The base salary established by this paragraph will
be effective as of August 3, 2010, with any retroactive salary amount being
payable by the Company within a reasonable period of time following the
execution of this Agreement.
 
(b)           Bonuses.  In addition to the Employee’s annual base compensation,
during the term of the Employee’s employment hereunder, the Employee shall be
entitled to only such bonuses or additional compensation as may be granted to
the Employee by the Board of Directors or Chairman of the Board of the Company,
in their sole discretion.
 
(c)           Reimbursement of Expenses.  The Employee shall be reimbursed for
all reasonable and customary travel and other business expenses incurred by
Employee in the performance of Employee’s duties hereunder, provided that such
reimbursement shall be subject to, and in accordance with, any expense
reimbursement policies and/or expense documentation requirements of the Company
that may be in effect from time to time
 
(d)           Stock Grant.  In addition to the foregoing, in consideration of
the execution of this Agreement by the Employee, the Company shall, on the date
hereof, grant to the employee 6,000,000 shares of the common stock of the
Company in accordance with a restricted stock agreement in the form set forth as
Exhibit A hereto.
 
(e)           Other Benefits.  During the term of the Employee’s employment
hereunder, the Employee shall be eligible to participate in such pension, life
insurance, health insurance, disability insurance and other benefits plans, if
any, which the Company may from time to time make available to similar-level
employees.
 
(f)           Vacation.  The Employee shall be entitled to 4 Weeks paid vacation
during each Salary Year during the term of the Employee’s employment
hereunder.  Vacation shall be taken at such times and with such notice so as to
not disrupt or interfere with the business of the Company.  Unused vacation from
a particular Salary Year will not be paid in cash but will carry over to
succeeding Salary Years up to a maximum of 3 Weeks, and no more than 3 weeks of
carried-over vacation may be taken during any Salary Year.
 
2

--------------------------------------------------------------------------------


 
5.           Termination.
 
(a)           Death.  The Employee's employment under this Agreement shall
terminate immediately upon Employee’s death.  In the event of a termination
pursuant to this Section 5(a), the Employee’s estate shall be entitled to
receive any unpaid base salary owing to Employee up through and including the
date of the Employee’s death.
 
(b)           Disability.  If, during the term of the Employee’s employment
hereunder, the Employee becomes physically or mentally disabled in the
determination of a physician appointed or selected by the Company, or, if due to
any physical or mental condition, the Employee becomes unable for a period of
more than sixty (60) days during any six-month period to perform Employee’s
duties hereunder on substantially a full-time basis as determined by a physician
selected by the Company, the Company may, at its option, terminate the
Employee's employment upon not less than thirty (30) days written notice. In the
event of a termination pursuant to this Section 5(b), the Employee shall be
entitled to receive any unpaid base salary owing to Employee up through and
including the effective date of termination.
 
(c)           Termination By Company Without Cause.  In addition to the other
termination provisions of this Agreement, the Company may terminate the
Employee’s employment at any time without cause (a “Termination Without
Cause”).  In the event of a Termination Without Cause, the Employee shall
continue to receive the Employee’s base salary (as then in effect) during the
twelve (12) month period immediately following the effective date of the
Termination Without Cause or, if shorter, through the last day of the Initial
Term (the “Severance Period”).  In addition to the severance pay described in
the preceding sentence, the Employee shall continue, during the Severance
Period, to receive all employee health and welfare benefits to which Employee
was entitled immediately prior to the Termination of Cause, but only to the
extent that the applicable benefit plan permits such continuation of
benefits.  Employee agrees and acknowledges, however, that Employee will forfeit
the right to receive base salary and benefits during the Severance Period
immediately upon the Employee’s breach of any covenant set forth in Section 6 of
this Agreement.  The Employee will also forfeit the right to salary and benefits
during the Severance Period upon accepting employment with another employer with
comparable salary, and benefits hereunder shall be forfeited and shall cease
upon the Employee becoming eligible for benefits from the Employee’s new
employer.  Notwithstanding the foregoing, the termination of the Employee’s
employment pursuant to the second sentence of Section 2 of this Agreement shall
not constitute a Termination Without Cause and shall not give rise to any
severance payment or other benefits pursuant to this Section 5(c).  The
Employee’s right to receive any severance payments pursuant to this Section 5(c)
is conditioned upon the Employee signing a general release in form and substance
satisfactory to the Company under which the Employee releases the Company and
its affiliates, together with their respective officers, directors,
shareholders, employees, agents and successors and assigns, from any and all
claims Employee may have against them as of the date of such release (whether
known or unknown), other than claims arising out of this Agreement.
 
3

--------------------------------------------------------------------------------


 
(d)           Termination By Company With Cause.  The Company may terminate the
Employee’s employment at any time with Cause.  As used in this Agreement,
"Cause" shall mean the following: (1) the Employee's failure or inability to
perform Employee’s duties under this Agreement to the reasonable satisfaction of
the Board of Directors of the Company after being given written notice of the
Employee’s deficiencies and having a period of at least ten (10) days to cure
such deficiencies to the reasonable satisfaction of the Board of Directors; (2)
dishonesty or other serious misconduct, (3) the commission of an unlawful act
material to Employee’s employment, (4) a material violation of the Company's
policies or practices which reasonably justifies immediate termination; (5)
committing, pleading guilty, nolo contendre or no contest (or their equivalent)
to, entering into a pretrial intervention or diversion program regarding, or
conviction of, a felony or any crime or act involving moral turpitude, fraud,
dishonesty, or misrepresentation; (6) the commission by the Employee of any act
which could reasonably affect or impact to a material degree the interests of
the Company or Related Entities or in some manner injure the reputation,
business, or business relationships of the Company or Related Entities; (7) the
Employee's inability to perform an essential function of Employee’s position;
(8) any material breach by Employee of this Agreement which, if unintentional
and capable of being cured, is not cured within ten (10) of written notice of
such breach by the Company to Employee.  The Company may terminate this
Agreement for Cause at any time without notice.  In the event of a termination
for Cause, the Company shall be relieved of all its obligations to the Employee
provided for by this Agreement as of the effective date of termination, and all
payments to the Employee hereunder shall immediately cease and terminate as of
such date, except that Employee shall be entitled to the annual base salary
hereunder up to and including the effective date of termination, provided,
however, that the Employee’s obligations under Sections 6 and 7 of this
Agreement shall survive such a Termination for Cause, and any other liabilities
or obligations which have accrued and are owed by the Employee to the Company
shall not be extinguished or released by such termination.
 
(e)           Termination by Employee Upon Change in Control.  In the event that
a Change in Control (as defined below) occurs and Employee terminates his own
employment with the Company by delivering written notice of termination to the
Company within thirty (30) days after such Change in Control (an “Employee
Termination Notice”), then Employee shall be entitled to lump-sum severance
compensation in an amount equal to the amount of base salary to which Employee
would have been entitled for the remainder of the Initial Term at the base
salary rate being paid to Employee as of the date of the Change in Control (the
“Change in Control Compensation”).  The Change in Control Compensation shall be
payable on the last pay day of the Company of the month in which the Change in
Control occurs, but no earlier than fifteen (15) days after which Employee
delivers the Employee Termination Notice to the Company.  In addition to the
Change in Control Compensation, the Employee shall, to the extent permitted by
any applicable benefit plan, continue to receive, from the date of termination
through the end of the Initial Term, all employee health and welfare benefits
that Employee would have received during such period in the absence of such
termination.  Employee agrees and acknowledges, however, that Employee will
forfeit the right to receive Change in Control Compensation and benefits during
such period immediately upon the Employee’s breach of any covenant set forth in
Section 6 of this Agreement.  For purposes hereof, the term “Change in Control”
means any of the following events: (i) any person, entity, or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of
1934, as amended), other than an affiliate or subsidiary of the Company or an
employee benefit plan established or maintained by the Company, a subsidiary of
the Company, or any of their respective affiliates, acquires more than 50.0% of
the combined voting power of the Company’s then outstanding securities; (ii) the
consummation of (A) a merger or consolidation of the Company with or into
another corporation unless, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own more than
50% of the aggregate voting power of the Company or the successor entity of such
transaction, or (B) a sale or disposition of all or substantially all of the
Company’s assets; (iv) if during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the board of
directors of the Company (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof; provided that any individual whose
election or nomination for election as a member of the board of directors of the
Company was approved by a vote of at least a majority of the Continuing
Directors then in office shall be considered a Continuing Director.  In the case
of any ambiguity regarding the interpretation of the foregoing definition of
“Change in Control”, such question shall be resolved in good faith by the board
of directors of the Company.  The Employee’s right to receive any compensation
pursuant to this Section 5(e) is conditioned upon the Employee signing (on or
before such compensation is due) a general release in form and substance
satisfactory to the Company under which the Employee releases the Company and
its affiliates, together with their respective officers, directors,
shareholders, employees, agents and successors and assigns, from any and all
claims Employee may have against them as of the date of such release (whether
known or unknown), other than claims arising out of this Agreement.
 
4

--------------------------------------------------------------------------------


 
(f)           Special Termination.  In addition to the foregoing, in the event
that the Company does not within ninety (90) days after the date of this
Agreement receive from Crucible Intellectual Property, LLC, a Delaware limited
liability company and special-purpose wholly owned subsidiary of the Company
(“Crucible”), the entire maximum amount of the second payment due to Crucible by
Apple Inc. (“Apple”) pursuant to the Exclusive License Agreement of even date
herewith between Crucible and Apple, the Company may at any time thereafter
terminate this Agreement upon written notice to Employee.  In the event of such
a termination, the Company shall be relieved of all its obligations to the
Employee provided for by this Agreement as of the effective date of termination,
and all payments to the Employee hereunder shall immediately cease and terminate
as of such date, except that Employee shall be entitled to the annual base
salary hereunder up to and including the effective date of termination,
provided, however, that the Employee’s obligations under Sections 6 and 7 of
this Agreement shall survive such a termination.
 
5

--------------------------------------------------------------------------------


 
6.           Nonsolicitation and Nondisclosure Covenants.
 
(a)           Rationale for Restrictions.  Employee acknowledges that Employee’s
services hereunder are of a special, unique, and extraordinary character, and
Employee’s position with the Company places Employee in a position of confidence
and trust with customers, suppliers, and other persons and entities with whom
the Company and its Related Entities have a business relationship.   The
Employee further acknowledges that the rendering of services under this
Agreement will likely require the disclosure to Employee of Confidential
Information (as defined below) including Trade Secrets of the Company relating
to the Company and/or Related Entities.  As a consequence, the Employee agrees
that it is reasonable and necessary for the protection of the goodwill and
legitimate business interests of the Company and Related Entities that the
Employee make the covenants contained in this Section 6, that such covenants are
a material inducement for the Company to employ the Employee and to enter into
this Agreement, and that the covenants are given as an integral part of and
incident to this Agreement.
 
(b)           Nonsolicitation Covenants.  As used herein, the term "Restrictive
Period" means the time period commencing on the Effective Date of this Agreement
and ending on the second (2nd) anniversary of the date on which the Employee’s
employment by the Company (or any Related Entity) expires or is terminated for
any reason, including both a termination by the Company for Cause and Not for
Cause.  In addition, the term “Covered Business” means any business which is the
same as, or similar to, any business conducted by the Company or any of the
Related Entities at any time during the Restrictive Period.  The Employee agrees
that the Employee will not engage in any of the following acts anywhere in the
world during the Restrictive Period:
 
 
(i)
directly or indirectly assist, promote or encourage any existing or potential
employees, customers, clients, or vendors of the Company or any Related Entity,
as well as any other parties which have a business relationship with the Company
or a Related Entity, to terminate, discontinue, or reduce the extent of their
relationship with the Company or a Related Entity;

 
 
(ii)
directly or indirectly solicit business of the same or similar type as a Covered
Business, from any person or entity known by the Employee to be a customer or
client of the Company, whether or not the Employee had contact with such person
or entity during the Employee’s employment with the Company;

 
 
(iii)
disparage the Company, any Related Entities, and/or any shareholder, director,
officer, employee, or agent of the Company or any Related Entity; and/or

 
 
(iv)
engage in any practice the purpose of which is to evade the provisions of this
Section 6.

 
Employee acknowledges that Employee’s services hereunder are of a special,
unique, and extraordinary character, and Employee’s position with the Company
places Employee in a position of confidence and trust with customers, suppliers,
and other persons and entities with whom the Company and its Related Entities
have a business relationship.   The Employee further acknowledges that the
rendering of services under this Agreement will likely require the disclosure to
Employee of Confidential Information (as defined below) and Trade Secrets (as
defined below) of the Company relating to the Company and/or Related
Entities.  As a consequence, the Employee agrees that it is reasonable and
necessary for the protection of the goodwill and legitimate business interests
of the Company and Related Entities that the Employee make the covenants
contained in this Section 6, that such covenants are a material inducement for
the Company to employ the Employee and to enter into this Agreement, and that
the covenants are given as an integral part of and incident to this Agreement.


6

--------------------------------------------------------------------------------


 
(c)           Disclosure of Confidential Information.  The Employee acknowledges
that the inventions, innovations, software, Trade Secrets, business plans,
financial strategies, finances, and all other confidential or proprietary
information with respect to the business and operations of the Company and
Related Entities are valuable, special, and unique assets of the
Company.  Accordingly, the Employee agrees not to, at any time whatsoever either
during or after the Employee’s term of employment with the Company, disclose,
directly or indirectly, to any person or entity, or use or authorize any person
or entity to use, any confidential or proprietary information with respect to
the Company or Related Entities without the prior written consent of the
Company, including, without limitation, information as to the financial
condition, results of operations, identities of clients or prospective clients,
products under development, acquisition strategies or acquisitions under
consideration, pricing or cost information, marketing strategies, passwords or
codes or any other information relating to the Company or any of the Related
Entities which could be reasonably regarded as confidential (collectively
referred to as “Confidential Information”).  However, the term “Confidential
Information” does not include any information which is or shall become generally
available to the public other than as a result of disclosure by the Employee or
by any person or entity which the Employee knows (or which the Employee
reasonably should know) has a duty of confidentiality to the Company or a
Related Entity with respect to such information.  In addition to the foregoing,
Company will be fully entitled to all of the protections and benefits afforded
by the California Uniform Trade Secrets Acts and any other applicable law.  The
term “Trade Secret” shall mean any information, including a formula, pattern,
compilation, program, device, method technique, or process that derives
independent economic value, actual or potential, from being not generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use, including but not limited
to the patented information and processes as well as the unpatented information
and processes comprising, underlying, arising from, and associated with
Liquidmetal alloys.
 
(d)           Prevention of Premature Disclosure of Confidential Information and
Trade Secrets.  The Employee agrees and acknowledges that, because the success
of the Company is heavily dependent upon maintaining the secrecy of the
Company’s Confidential Information and Trade Secrets and preventing the
premature public disclosure of the Company’s proprietary information and
technology including its Confidential Information and Trade Secrets, the
Employee agrees to use the Employee’s best efforts and his or her highest degree
of care, diligence, and prudence to ensure that no Confidential Information or
Trade Secret prematurely leaks or otherwise prematurely makes its way into the
public domain or any public forum, including, without limitation, into any trade
publications, internet chat rooms, or other similar forums.  In the event that
the Employee becomes aware of any premature leak of Confidential Information or
Trade Secret or becomes aware of any circumstances creating a risk of such a
leak, the Employee shall immediately inform the Board of Directors, the Chief
Executive Officer, or the Employee’s supervisor of such leak or of such
circumstances.
 
7

--------------------------------------------------------------------------------


 
(e)           Removal and Return of Proprietary Items.  The Employee will not
remove from the Company's premises (except to the extent such removal is for
purposes of the performance of the Employee’s duties at home or while traveling,
and under such conditions and restrictions as are specifically authorized and/or
required by the Company) or transmit by any means, electronic or otherwise, any
document, record, notebook, plan, model, component, device, computer software or
code, or Confidential Information or Trade Secret whether embodied in a disk or
in any other form, including electronic form (collectively, the "Proprietary
Items").  The Employee recognizes that, as between the Company and the Employee,
all of the Proprietary Items, whether or not developed by the Employee, are the
exclusive property of the Company.  Upon termination of Employee’s employment
with the Company by either party (regardless of the reason for termination), or
upon the request of the Company during the term of employment, the Employee will
return to the Company all of the Proprietary Items in the Employee’s possession
or subject to the Employee’s control, and the Employee shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items, Confidential Information, Trade Secret or any part thereof.
 
(f)           Enforcement and Remedies.  In the event of any breach of any of
the covenants set forth in this Section 6, the Employee recognizes that the
remedies at law will be inadequate and that in addition to any relief at law
which may be available to the Company for such violation or breach and
regardless of any other provision contained in this Agreement, the Company shall
be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this Section
6.  Additionally, the period of time applicable to any covenant set forth in
this Section 6 will be extended by the duration of any violation by Employee of
such covenant.  In the event a court of competent jurisdiction determines that
any of the covenants set forth in this Section 6 are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that this covenant shall be reduced or curtailed to the extent, but only
to the extent, necessary to render it enforceable.
 
7.           Employee Inventions.
 
(a)           Employee agrees that any inventions, ideas, original works of
authorship or other work product in whole or in part conceived or made by
Employee which are made through the use of any of the Confidential Information
or any of the Company's equipment, facilities, supplies, trade secrets or time,
or which relate to the Company's business or the Company's actual or
demonstrably anticipated research and development, or which result from any work
performed by Employee for the Company, along with any rights in or to any of the
foregoing under copyright, patent, trade secret, trademark, or other law, shall
belong exclusively to the Company and shall be deemed part of the Confidential
Information for purposes of this Agreement whether or not fixed in a tangible
medium of expression. Without limiting the foregoing, Employee agrees that any
such original works of authorship shall be deemed to be "works made for hire"
and that the Company shall be deemed the author thereof under the U. S.
Copyright Act (Title 17 of the U. S. Code), provided that in the event and to
the extent such works are determined not to constitute "works made for hire" as
a matter of law or that there are any rights that do not accrue to the Company
as a work made for hire, Employee hereby irrevocably assigns and transfers to
the Company all right, title and interest in and to such works, including but
not limited to copyrights and other intellectual property rights. This Agreement
shall be construed in accordance with the provisions of Section 2870 of the
California Labor Code (a copy of which is attached as Exhibit A hereto) relating
to inventions made by Employee, and accordingly this Agreement is not intended
and shall not be interpreted to assign to or vest in the Company any of
Employee's rights in any inventions other than those described in the first
sentence of this Section 7(a).
 
8

--------------------------------------------------------------------------------


 
(b)           At all times during Employee's employment by the Company, Employee
will maintain a complete and detailed current written record of all ideas,
concepts, improvements, discoveries or inventions, of any nature ("Inventions"),
whether patentable or not, created or made in whole or part by Employee, either
solely or jointly with others, and Employee will promptly disclose any such
Inventions to the Company, in writing.  Employee further agrees that all such
written records shall be and remain the sole and exclusive property of the
Company, and Employee shall make such written records available to the Company
at any time upon request, for review, inspection or copying by the Company, and
shall deliver all copies of such records to the Company upon termination of
Employee's employment, for any reason.
 
(c)           With respect to Inventions made or conceived of in whole or part
by Employee, either solely or jointly with others, whether during Employee's
employment by the Company or after termination of such employment if developed
using, applying or adapting, in any way, the Company's equipment, supplies,
facilities, Confidential Information or trade secret information, or during
Employee's working hours, or such Invention relates to the Company's business,
or actual or demonstrably anticipated research or development, or results from
any work done in whole or part by Employee, either solely or jointly with
others, for the Company, or is based on or related to programs, processes,
Inventions or information learned by Employee during such employment:
 
 
(i)
Employee shall inform the Company promptly and fully of such Inventions by a
written report, setting forth in detail the procedures employed and the results
achieved.

 
 
(ii)
Employee hereby expressly transfers and assigns to the Company all of Employee's
right, title and interest in and to such Inventions; and to Applications for
U.S. and/or foreign letters patent and/or copyrights as well as any and all
continuations, continuations-in-part, and divisions thereof, and to U.S. and/or
foreign letters patent and/or copyrights issued thereon, as well as any and all
reissues, extensions, improvements, or further developments thereof.

 
 
(iii)
Employee shall apply, or assist the Company in applying, at the Company's
request and expense, for U.S. and/or foreign letters patent and/or copyrights in
the Company's name, or otherwise as the Company shall desire.  The decision to
obtain letters patent and/or copyrights shall reside solely with the Company;
however, the decision not to obtain or apply for letters patent and/or
copyrights at the time of disclosure or at any time thereafter, shall not be
construed as a waiver of any rights hereunder.

 
9

--------------------------------------------------------------------------------


 
 
(iv)
the Company shall also have the perpetual, royalty-free right to use in its
business, to license others to use, and to make, use and sell products,
processes and/or services derived from any Inventions, discoveries, designs,
improvements, concepts, ideas, whether patentable or not, including but not
limited to process, methods, formulas, techniques or know-how related thereto,
which are not within the scope of Inventions as defined herein, but which are
conceived or made in whole or part by Employee, either solely or jointly with
others, during regular working hours or with the use of the Company's equipment,
supplies, facilities, Confidential Information, trade secret information
materials or personnel.

 
8.           Essential and Independent Covenants.  The Employee’s covenants in
Sections 6 and 7 of this Agreement are independent covenants, and the existence
of any claim by the Employee against the Company under this Agreement or
otherwise will not excuse the Employee’s breach of any covenant in Section 6 or
7.  The covenants of Sections 6 and 7 shall survive the expiration, termination,
extinguishment, or lapse of this Agreement under any circumstances, even if this
Agreement is terminated by either party, whether for Cause or Not for Cause.
 
9.           Representations and Warranties by The Employee. The Employee
represents and warrants to the Company that the execution and delivery by the
Employee of this Agreement do not, and the performance by the Employee of the
Employee’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Employee, or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound, including,
without limitation, any noncompetition agreement or similar agreement.  Employee
further represents and warrants that he fully and completely understands this
Agreement and that he has engaged in negotiations with the Company and has
either consulted with an attorney of his choice or has had ample opportunity to
do so and is fully satisfied with the opportunity he has had.
 
10.           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when hand-delivered, sent by facsimile transmission (as
long as receipt is acknowledged), or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
address or facsimile number for each party set forth on the signature page
hereto, or to such other address or facsimile number as either party may have
furnished to the other in writing in accordance herewith, except that a notice
of change of address shall be effective only upon receipt.
 
10

--------------------------------------------------------------------------------


 
11.           Miscellaneous.  No provision of this Agreement may be modified or
waived unless such waiver or modification is agreed to in writing signed by both
of the parties hereto.  No waiver by any party hereto of any breach by any other
party hereto shall be deemed a waiver of any similar or dissimilar term or
condition at the same or at any prior or subsequent time.  This Agreement is the
entire agreement between the parties hereto with respect to the Employee's
employment by the Company, and there are no agreements or representations, oral
or otherwise, expressed or implied, with respect to or related to the employment
of the Employee which are not set forth in this Agreement.  This Agreement shall
be binding upon, and inure to the benefit of, the Company, its respective
successors and assigns, and the Employee and Employee’s heirs, executors,
administrators and legal representatives.  The duties and covenants of the
Employee under this Agreement, being personal, may not be delegated or assigned
by the Employee without the prior written consent of the Company, and any
attempted delegation or assignment without such prior written consent shall be
null and void and without legal effect.  The parties agree that if any provision
of this Agreement shall under any circumstances be deemed invalid or
inoperative, the Agreement shall be construed with the invalid or inoperative
provision deleted and the rights and obligations of the parties shall be
construed and enforced accordingly.  This Agreement may be assigned by the
Company without the consent of the Employee, provided, however, that the
Employee is given notice of the assignment.
 
12.           Governing Law; Resolution of Disputes.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California without regard to principles of
choice of law or conflicts of law thereunder.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of California, County of Orange, or, if it has or can acquire
jurisdiction, in the federal courts located in, Orange County, California, and
each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the
world.  The parties hereto agree that having venue and jurisdiction solely in
California is reasonable in that the headquarters for the Company is in Orange
County, California and that site for litigation is the most central for such
matters.  THE PARTIES HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION ARISING UNDER
OR RELATING TO THIS AGREEMENT OR THE EMPLOYMENT OF THE EMPLOYEE WITH THE
COMPANY.  This Agreement shall not be construed against either party but shall
be construed without regard to the participation of either party in the drafting
of this Agreement or any part thereof.
 
13.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may be effective upon the execution and delivery by any party hereto
of facsimile copies of signature pages hereto duly executed by such party;
provided, however, that any party delivering a facsimile signature page
covenants and agrees to deliver promptly after the date hereof two (2) original
copies to the other party hereto.
 
11

--------------------------------------------------------------------------------


 
14.           Modification By The Court.   In the event that any provision or
Section of this Agreement violates any law of the state of California or is for
some other reason unenforceable as written in the state of California, the
Employee and the Company agree that the unenforceable provision or Section
should not cause the entire Agreement to become unenforceable unless it is
caused to fail in its essential purpose.  In the event that any provision or
Section of this Agreement violates any law of the state of California or is for
some other reason unenforceable as written in the state of California, the
Employee agrees that the provision should be reduced in scope or length or
otherwise modified by the Court, if possible under the law, to cause the
provision or Section of the Agreement to be legal and enforceable but to still
provide to the Company the maximum protection available to it under the law.
 
[signature(s) on following page]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

  LIQUIDMETAL TECHNOLOGIES, INC.                
 
By:
/s/ Abdi Mahamedi       Abdi Mahamedi, Chairman             Liquidmetal
Technologies     30452 Esperanza     Rancho Santa Margarita, CA     92688    
Facsimile Number:  949.635.2108  

 
 

  EMPLOYEE                
 
By:
/s/ Thomas Steipp          

 
Printed Name:
Thomas Steipp            
Address and Facsimile Number:
                                                         

 
13

--------------------------------------------------------------------------------


           

EXHIBIT A
 
Section 2870 of the California Labor Code provides:
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign or offer to assign any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:  (1) Relate at the time of conception or reduction to
practice of the invention to the employer's business, or actual or demonstrably
anticipated research or development of the employer; (2) Result from any work
performed by the employee for the employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 

--------------------------------------------------------------------------------

